Exhibit 10(t)
Amendment to Consulting Agreement
First Amendment effective as of the 1st day of May, 2008 (the “Effective Date”),
to that certain Consulting Agreement (the “Agreement”) entered on April 12,
2006, between Robert L. Parker (“Parker”), an individual who resides in Tulsa,
Oklahoma, and Parker Drilling Company, a Delaware corporation (the “Company”)
(the “Amendment”).
WHEREAS, management has determined that it is in the best interests of the
Company to amend the Agreement as provided in this Amendment, including the
extension of the term, due to the valuable services that Parker provides to the
Company through his service on the US-Kazakhstan Business Council and by
promoting the business of the Company with major and national oil companies; and
WHEREAS, Parker is willing to amend the Agreement in accordance with the terms
contained in this Amendment;
NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties hereby agree to amend the Agreement as follows:
1. Section 3 shall be amended to provide that the Consulting Term shall be from
May 1, 2006 through April 30, 2009, subject to earlier termination as provided
in paragraph 2 below. As compensation for providing consulting services, the
Company shall pay Parker the amounts specified in paragraph 2 below from and
after the Effective Date.
2. Section 5 shall be amended to provide that the only payments and benefits
payable to Parker from and after the Effective Date of this Amendment until the
termination of the Consulting Term shall be a consulting fee of $16,000 per
month, payable by the fifth (5th) day of each calendar month; provided, that the
Company’s obligation to make monthly payments of this consulting fee shall
terminate in the event of the death of Parker. Notwithstanding the foregoing,
the consulting fee for May 2008 shall be $15,000, during which period Parker
shall continue to receive medical benefits as provided in the Agreement.
3. Section 6 shall be amended to provide that the only expenses that the Company
shall be obligated to reimburse Parker during the Consulting Term shall be
reasonable business travel, business entertainment and other related expenses
paid or incurred by Parker in the performance of his duties hereunder.
Notwithstanding the foregoing, the Company’s obligation for expenses related to
aircraft travel shall be limited to the following:
(a) use of the Company owned aircraft or aircraft chartered by the Company for
the purpose of making four (4) round trips from Tulsa, Oklahoma, to Washington,
D.C. during any calendar year to attend functions of the US-Kazakhstan Business
Council and to promote the Company’s business

 



--------------------------------------------------------------------------------



 



relationships with major and national oil companies and foreign countries, or
additional trips authorized in advance by the Company’s CEO,
(b) reimbursement of the cost for any domestic aircraft travel for business use
in addition to the four (4) trips specified in (a) above in an amount not to
exceed the cost of a first class ticket for such aircraft travel, and
(c) reimbursement of the cost for gate-to-gate services in connection with
connections for commercial air travel.
4. Except as specifically amended by this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, Parker and the Company have executed this Amendment to be
effective as of the date first written above.

                      PARKER DRILLING COMPANY       ROBERT L. PARKER    
 
                   
By:
  /s/Robert L. Parker, Jr.       By:   /s/ Robert L. Parker    
 
                   
Name:
  Robert L. Parker, Jr.       Name:   Robert L. Parker    
Title:
  Chairman and CEO                

 